DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the after amendment filed 18 March 2022.
Claims 1-3, 13, and 15-20 have been amended and are hereby entered.
Claims 5, 7, 8, and 12 have been canceled.
Claims 1-4, 6, 9-11, and 13-20 are currently pending and have been examined. 

Response to Amendment and Remarks
Applicant’s amendments and remarks overcome the rejections of record.  
Applicant has amended claims 1, 7, 8, 15 and 18 to overcome the 35 U.S.C. 112(b) rejection. Accordingly, the 35 U.S.C. 112(b) rejection of claims 1-20 is withdrawn.  
Applicant’s arguments, see page 8, filed 18 March 2022, with respect to the 35 U.S.C. 101 rejection of claims 1-17 have been fully considered and are persuasive. Specifically, the examiner agrees that that the present claims involve complex calculations that cannot practically be performed in the human mind in the extremely brief period prior to a collision.  Accordingly, the 35 U.S.C. 101 rejection of claims 1-17 is withdrawn.  
Applicant’s amendments and arguments (see page 9, filed 18 March 2022) with respect to the 35 U.S.C. 102 and 103 rejections of claims 1, 15, and 18 have been fully considered and are persuasive.  Accordingly, the 35 U.S.C. 102 and 103 rejections have been withdrawn.  

REASONS FOR ALLOWANCE
Claims 1-4, 6, 9-11, and 13-20 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments filed 18 March 2022 were persuasive.  In particular, the examiner agrees that Bourke relates to post-collision elements and fails to disclose proactively predicting damage to a vehicle and further agrees that it would not be proper to modify Bourke to predict damage to a vehicle before any telematics of a collision have been generated as asserted by the Applicant.  Accordingly, the amended claims overcome Bourke.  
The closest prior art, Bellin (DE102011115875A1) discloses predicting damage to a vehicle based on the speed and mass of the host vehicle, the speed and mass of target vehicle, the impact position (see at least Bellin machine translation ¶7), the deformation of the vehicle (see at least Bellin machine translation ¶12), and providing a message regarding a hazard for emergency services (see at least Bellin machine translation ¶26).  However, Bellin does not disclose the specifics of the deformation of the vehicle and specifically does not suggest determining a deformation characteristic based on a number of layers of material of a vehicle body of the host vehicle at the collision location, a yield strength and ductility of the material and a shape of the vehicle body including the cross-section and a material thickness of the vehicle body at the collision location and to predict the damage based on the deformation characteristic.  Nor does Bellin teach predicting the hazard based on the predicted damage.  Beauvais et al (US PG Pub. 2018/0126983) also discloses determining damage severity based in part on structural information of the vehicles, however Beavais does not disclose the specifics of the structural information as required by the independent claims. 
None of the prior art or record taken either together or in combination with the prior art of record disclose the invention including – “proactively predict damage to one or more components” and “determine a deformation characteristic based on a number of layers of material of a vehicle body of the host vehicle at the collision location, a yield strength of the material, a ductility of the material, and a shape of the vehicle body defined as a set of dimensions including at least a length, a width, a cross-section, and a material thickness of the vehicle body at the collision location, and to predict the damage based on the deformation characteristic” and “send a message indicating the predicted damage and the predicted hazard to a server accessible to emergency services providers” in combination with the remaining elements and features of the claimed invention. It is for these reasons that the Applicant’s invention defines over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.A./Examiner, Art Unit 3662        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662